Title: To Thomas Jefferson from George Jefferson, 14 March 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond 14th. Mar: 1806
                        
                        Your favor of the 10th inclosing 150$ is received.—I some time since procured & forwarded a hhd of
                            Molasses to Monticello by direction of Mr. F—. Your usual supply of hams I likewise had some time since engaged, from Mr.
                            Macon, having taken it for granted that you would require them. they shall be pack’d as you direct.
                        None of your Tobacco has yet arrived.—no change has taken place in our market since my last. I am beginning
                            to apprehend that you will be disappointed in obtaing the price you expect; as it is now pretty well ascertained, that the
                            crop, contrary to the general expectation, will turn out to be a very large one. from the general scarcity in Europe
                            however, markets there may mend, which will consequently benefit ours.
                        I am Dear Sir Yr. Very humble servt.
                        
                            Geo. Jefferson
                     
                        
                    